Citation Nr: 0844184	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  02-06 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	William S. Bach, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and A.P.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remands of April 2003 and December 
2004.  This matter was originally on appeal from a November 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO returned the claims file to the Board after the 
Board's most recent remand without readjudicating the claim 
and issuing a supplemental statement of the case.  The RO 
included a notice in the claims file pertaining to the 
Secretary of Veterans Affairs directing the Board to stay 
action and refrain from remanding claims for service 
connection based on exposure to herbicides in which the only 
evidence of exposure was the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.   

By way of background, the Secretary had imposed the stay at 
the Board on the adjudication of these claims pending appeal 
of Haas v. Nicholson, 20 Vet. App. 257 (2006).  In Haas the 
United States Court of Appeals for Veterans Claims (Court) 
reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides on the basis that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the presumption 
of herbicide exposure and service connection under 38 U.S.C. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).

On May 8, 2008, the Federal Circuit reversed and remanded the 
August 16, 2006, decision issued by the Court in Haas.  
However, the Haas stay continues to remain in effect in 
accordance with the terms of the Court's order in Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007), until such time as the 
Federal Circuit issues its mandate in Haas, or some other 
judicial action is taken regarding the stay.  As such, the 
issue of entitlement to service connection for diabetes 
secondary to herbicide exposure is stayed pending further 
notice.  Once the Haas stay is lifted, adjudication of any 
cases that have been stayed will be resumed.

Although the stay remains in effect, the Board finds that 
remand is necessary for the RO to readjudicate the claim and 
issue a supplemental statement of the case.  Once the stay is 
lifted, the Board may need to remand the case for an SSOC.  
Instead of waiting for the stay to be lifted and then 
deciding whether to remand for an SSOC, the Board has decided 
to remand for an SSOC at this time.  Such action will 
eliminate the possibility of unnecessarily delaying the 
issuance of a final Board decision in the future.

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim and issue 
a supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




